Citation Nr: 0507289	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-19 833	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a skin disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the veteran's claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  

In October 2002, the RO sent a letter to the veteran in an 
attempt to comply with the notice requirements of the VCAA.  
Unfortunately, the notice relates to what is needed to 
substantiate a claim for service connection instead of what 
is needed so substantiate a claim for an increased rating.  

The Board also notes that the criteria for evaluating the 
veteran's skin disability were amended, effective August 30, 
2002.  The RO has neither informed the veteran of the amended 
criteria nor considered the veteran's claim under the amended 
criteria.  Finally, the Board notes that the veteran was most 
recently provided a VA examination to determine the degree of 
severity of his service-connected skin disability in October 
2002.  The report of this examination does not provide all 
required information for rating purposes, particularly 
respect to the amended criteria for evaluating the veteran's 
skin disability.  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in 
response to his claim for an increased 
evaluation.  The notice should include 
notice that the veteran submit any 
pertinent evidence in his possession and 
either provide a copy of any medical 
records, not already of record, 
pertaining to treatment or evaluation of 
his skin disability during the period of 
this claim or provide the identifying 
information and any authorization 
necessary to enable the RO to obtain such 
evidence on his behalf.

2.  The RO or AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  When all indicated record development 
has been completed, the veteran should be 
afforded a VA dermatological examination 
to assess the current severity of his 
service-connected skin disability.  The 
claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.  

The RO or AMC should ensure that the 
examiner provides all information 
required to rate the disability under the 
criteria for rating acne, scars and 
disfigurement which became effective 
August 30, 2002.  

Unretouched color photographs depicting 
any disfiguring lesions of the face, head 
or neck should be obtained in connection 
with the examination.  Finally, the 
examiner should furnish an opinion 
concerning the impact of the service-
connected skin disability on the 
veteran's ability to work.  

4.  The RO or AMC should also undertake 
any other development it determines to be 
warranted.

5.  Then, the RO or AMC should 
readjudicate the claim based on a de novo 
review of all pertinent evidence.  During 
the period of this claim prior to August 
30, 2002, the disability should be rated 
under the former criteria.  During the 
period beginning August 30, 2002, the 
disability should be rated under the 
criteria that became effective August 30, 
2002.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO or AMC should issue 
a Supplemental Statement of the Case.  
The veteran and his representative should 
be afforded the requisite opportunity to 
respond thereto. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



